Case 2:21-cv-14342-DMM Document 7 Entered on FLSD Docket 09/01/2021 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                              FORT PIERCE DIVISION

  RONALD DAVIS,

                       Plaintiff,
                                                Case No. 2:21-cv-14342-DMM
  v.

  CAPIO PARTNERS, LLC,

                       Defendant.
                                            /

                        NOTICE OF PENDING SETTLEMENT

        Defendant, Capio Partners, LLC, through undersigned counsel, hereby submits

  this Notice of Pending Settlement and states the parties have reached a settlement

  regarding this case and are presently drafting, finalizing, and executing the formal

  settlement documents.    Upon full execution of the same, the parties will file the

  appropriate dismissal documents with the Court.

  Dated: September 1, 2021

                                          Respectfully submitted,

                                          /s/ Michael P. Schuette
                                          Michael P. Schuette, Esq.
                                          Florida Bar No. 0106181
                                          Dayle M. Van Hoose, Esq.
                                          Florida Bar No. 0016277
                                          SESSIONS, ISRAEL & SHARTLE
                                          3350 Buschwood Park Drive, Suite 195
                                          Tampa, Florida 33618
                                          Telephone: (813) 890-2460
                                          Facsimile: (877) 334-0661
                                          mschuette@sessions.legal
                                          dvanhoose@sessions.legal

                                        Page 1 of 2
Case 2:21-cv-14342-DMM Document 7 Entered on FLSD Docket 09/01/2021 Page 2 of 2




                                           Counsel for Defendant,
                                           Capio Partners, LLC

                               CERTIFICATE OF SERVICE

        I certify that on this 1st day of September 2021, a copy of the foregoing was filed

  electronically via CM/ECF system. Notice of this filing will be sent to the parties of

  record by operation of the Court’s electronic filing system, including plaintiff’s counsel

  as described below.

                                Benjamin W. Raslavich, Esq.
                                   Clayton T. Kuhn, Esq.
                                   Kuhn Raslavich, P.A.
                                   2110 West Platt Street
                                   Tampa, Florida 33606
                                    ben@thekrfirm.com
                                    clay@thekrfirm.com
                                 service1@thekrfirm.com


                                           /s/ Michael P. Schuette
                                           Attorney




                                          Page 2 of 2
